OPINION. Fisher, Judge: The above-entitled cases were consolidated. They involve deficiencies in income tax determined against petitioner for the years and in the amounts following: Year Deficiency 1953 -$1, 527.11 1954 - 2, 271.28 1955 - 2,428. 99 1956 _ 1, 928. 56 Total- 8,155.94 The. only issue presented is whether ad valorem real estate taxes paid by lessee, United States Steel Corporation, on an iron ore mine are includible in lessor’s gross income for such years as additional rent or royalty and thus part of lessor’s gross income from the property. All of the facts are stipulated and are included herein by this reference. Both parties agree that Burt v. United States, 170 F. Supp. 958 (Ct. Cl., 1959), decided adversely to the United States, is “on all fours” with the instant case. Respondent would have us hold that the Court of Claims was in error. We have carefully reviewed Burt v. United States, supra, in the light of the arguments presented by respondent in the instant case. We agree with the reasoning of the Court of Claims in the Burt case, as well as the conclusion reached by that court. We, accordingly, sustain petitioner’s position in the instant case. Decisions mil be entered under Rule 50.